    Case 4:19-cv-00226 Document 211-2 Filed on 07/10/20 in TXSD Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                      )
DWIGHT RUSSELL et al.,                )
                                      )
      On behalf of themselves and all )
      others similarly situated,      )                     Case No. 4:19-cv-00226
                                      )                     (Class Action)
              Plaintiffs,             )
                                      )
v.                                    )
                                      )
HARRIS COUNTY, TEXAS, et al.          )
                                      )
                                      )
              Defendants.             )
____________________________________)


PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY DISTRICT COURT
                     JUDGES FOR PRODUCTION

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, requests that Defendant Harris County District Court Judges

(“Felony Judges”), produce the following documents.


                                       INSTRUCTIONS

       1.      Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2018 to the present.

       2.      Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or
    Case 4:19-cv-00226 Document 211-2 Filed on 07/10/20 in TXSD Page 2 of 7




thing in whole or in part; (c) have an understanding, express or implied, that you may use,

inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.

       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and
     Case 4:19-cv-00226 Document 211-2 Filed on 07/10/20 in TXSD Page 3 of 7




manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the

document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,

or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.
    Case 4:19-cv-00226 Document 211-2 Filed on 07/10/20 in TXSD Page 4 of 7




                                           DEFINITIONS

       1.         “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.
    Case 4:19-cv-00226 Document 211-2 Filed on 07/10/20 in TXSD Page 5 of 7




       8.        “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The

term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris Country Criminal Law

Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail between January 1, 2019 and the present.

Request No. 2:
    Case 4:19-cv-00226 Document 211-2 Filed on 07/10/20 in TXSD Page 6 of 7




All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail between January

1, 2019 and the present.

Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers relating to bail that have been in effect between January 1, 2017 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.




                                       Respectfully submitted,


                                       s/ Neal S. Manne
                                       Neal S. Manne
                                       State Bar No.: 12937980
                                       Lexie G. White
                                       State Bar No.: 24048876
                                       Joseph S. Grinstein
                                       State Bar No.: 24002188
                                       SUSMAN GODFREY L.L.P.
                                       1000 Louisiana Street, Suite 5100
                                       Houston, TX 77002
                                       Phone: (713) 651-9366
                                       nmanne@susmangodfrey.com
                                       lwhite@susmangodfrey.com
                                       jgrinstein@susmangodfrey.com

                                       Michael Gervais (Pro Hac Vice)
                                       SUSMAN GODFREY L.L.P.
                                       CA Bar No. 330731
                                       1900 Avenue of the Stars, Suite 1400
                                       Los Angeles, CA 90046
Case 4:19-cv-00226 Document 211-2 Filed on 07/10/20 in TXSD Page 7 of 7




                          Phone: (310) 789-3100
                          mgervais@susmangodfrey.com

                          Alec Karakatsanis (Pro Hac Vice)
                          D.C. Bar No. 999294
                          Elizabeth Rossi (Pro Hac Vice)
                          D.C. Bar No. 1500502
                          CIVIL RIGHTS CORPS
                          910 17th Street NW, Suite 200
                          Washington, DC 20006
                          Phone: (202) 599-0953
                          Fax: (202) 609-8030
                          alec@civilrightscorps.org
                          elizabeth@civilrightscorps.org

                          Mimi Marziani (Pro Hac Vice)
                          State Bar No. 24091906
                          Liyah Brown (Pro Hac Vice)
                          D.C. Bar. No. 500149
                          Peter Steffensen
                          State Bar No. 24106464
                          TEXAS CIVIL RIGHTS PROJECT
                          2202 Alabama Street
                          Houston, TX 77004
                          liya@texascivilrightsproject
                          mimi@texascivirightsproject.org
                          peter@texascivilrightsproject.org

                          Attorneys for Plaintiffs and the Putative Class
